DETAILED ACTION
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a §371 national stage application of PCT/US16/30305 filed on April 29, 2016, and claims benefit from U.S. Provisional Application 62/155,248 filed on April 30, 2015.
Status of the Claims
Claims 33, 139, 144 – 146, 150, 153, 165, 167 – 169 and 171 – 188 are pending in the instant application.
Claims 139, 144 – 146, 150, 153, 165, 171 – 172, 175, 179 and 188 are withdrawn.
Response to Applicant’s Remarks
The rejection under 35 U.S.C. §101 of the instant claims 33, 168 – 169, 174, 176 – 178 and 180 – 186 as directed towards a judicial exception (i.e. products of nature) without significantly more is hereby withdrawn in view of the Applicant’s amendment to delete the scope, wherein R1
The rejection under 35 U.S.C. §102(a)(1) of the instant claims 33, 168 – 169, 174, 176 – 178 and 180 – 186 as being anticipated by Phillipson is hereby withdrawn in view of the Applicant’s amendment to delete the scope, wherein R1 is hydrogen, in the instant claims.
Regarding the rejection under 35 U.S.C. §103 of the instant claims 33, 167 – 169, 174, 176 – 178 and 180 – 186 as being unpatentable over Phillipson as evidenced by Jing-Shan, Applicant’s remarks and the Declaration under 37 C.F.R. §1.132 by Susruta Majumdar have been fully considered and are addressed as presented below.
	In addition to the Applicant’s amendment to delete the scope, wherein R1 is hydrogen, in the instant claims, Applicant and the Declaration note that Compound A, wherein R1 is C2 alkyl, obtains superior results in view of MOR-1 EC50; DOR-1 IC50; and (DOR-1 IC50)/ (MOR-1 EC50) than the compound VM1508, wherein R1 is hydrogen. Thus, Compound A is a more balanced dual-action MOR-1-agonist and DOR-1-agonist; or a more balanced dual-action MOR-1-agonist-DOR-1-antagonist compound than the compound VM1508. Therefore, Applicant’s remarks are found to be persuasive and the rejection is hereby withdrawn.
Search: Since the previous scope is found to be free of prior art, search has been expanded to the full scope of the instant claims 33, 167 – 169, 173 – 174, 176 – 178 and 180 – 187.  No prior art was found.
	In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
	Expanded Search: Search is also expanded to include the full scope of the claims 139, 171 – 172, 175, 179 and 188, directed towards the non-elected species. No prior art was found.

Rejoinder
Claims 33, 139, 167 – 169 and 171 – 188 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 144 – 146, 150, 153 and 165, directed to the process of making and using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on August 1, 2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Search: Search has also been conducted to include the full scope of the claims 144 – 146, 150, 153 and 165. No prior art was found.
Information Disclosure Statement
The information disclosure statement filed on October 14, 2020 has been considered by the examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is the publication by Phillipson et al., Phytochem. (1975), 14(8), pp. 1855-1863 (Phillipson). Phillipson teaches (see, page 1859) the alkaloid compound (3), as presented below:

    PNG
    media_image1.png
    314
    344
    media_image1.png
    Greyscale

	However, Phillipson does not explicitly teach or provide sufficient guidance for the compounds, wherein the instant variables R1, R2, R3 and R4 are selected from the Markush group as recited in the instant claims. Further, the Declaration under 37 C.F.R. §1.132 by Susruta Majumdar notes that Compound A, wherein the instant variable R1 is C2 alkyl, obtains unexpected superior results in view of MOR-1 EC50; DOR-1 IC50; and (DOR-1 IC50)/ (MOR-1 EC50) than the compound VM1508, wherein R1 is hydrogen. Thus, Compound A is a more balanced dual-action MOR-1-agonist and DOR-1-agonist; or a more balanced dual-action MOR-1-agonist-DOR-1-antagonist compound than the compound VM1508. Therefore, the instant claims are considered novel.


Conclusion
Claims 33, 139, 144 – 146, 150, 153, 165, 167 – 169 and 171 – 188 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached on Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/Sagar Patel/Examiner, Art Unit 1626         

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626